Citation Nr: 0825775	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-27 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for left lower lobectomy for 
hemoptysis due to bronchiectasis, interstitial lung disease 
and pulmonary fibrosis (originally claimed as asbestos-
related lung disease).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The veteran served on active duty from October 1950 to 
December 1954

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, wherein the RO, in part, reopened and 
denied the claim for service connection for left lower 
lobectomy for hemoptysis due to bronchiectasis, interstitial 
lung disease and pulmonary fibrosis (originally claimed as 
asbestos-related lung disease).  The veteran timely appealed 
the RO's November 2004 rating action to the Board. 

In July 2008, the Board granted the veteran's request to have 
his case advanced on the Board's docket.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2007).

The reopened claim of entitlement to service connection for 
left lower lobectomy for hemoptysis due to bronchiectasis, 
interstitial lung disease and pulmonary fibrosis (originally 
claimed as asbestos-related lung disease) is addressed on the 
merits in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.
 

FINDINGS OF FACT

1.  By a January 2002 rating action, the RO denied service 
connection for left lower lobotomy for hemoptysis due to 
bronchiectasis (claimed as asbestos-related disease).  The 
veteran did not appeal the determination and it became final.

2.  The evidence received since the January 2002 rating 
decision relates to an unestablished fact (namely, a current 
lung disorder that is related to in-service asbestos 
exposure) necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating a claim for service 
connection for left lower lobotomy for hemoptysis due to 
bronchiectasis (claimed as asbestos-related disease).


CONCLUSIONS OF LAW

1.  The January 2002 rating decision, wherein the RO denied 
service connection for left lower lobotomy for hemoptysis due 
to bronchiectasis (claimed as asbestos-related disease), is 
final.  38 U.S.C.A § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2007).

2.  Evidence received since the January 2002 decision is new 
and material and a claim for entitlement to service 
connection for left lower lobotomy for hemoptysis due to 
bronchiectasis (claimed as asbestos-related disease) is 
reopened. 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001).  See 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision in this appeal, further assistance is unnecessary to 
aid the veteran in substantiating his claim.

II.  Analysis

In a letter to the RO, dated in February 2001, the veteran's 
representative, on behalf of the appellant, claimed service 
connection for "asbestos poisoning" as a result of the 
veteran's assignment aboard the USS KULA-GULF in the Boston 
Naval Yards. 

By way of a January 2002 rating action, the RO denied service 
connection for left lower lobectomy for hemoptysis due to 
bronchiectasis (claimed as asbestos-related lung disease).  
In reaching this determination, the RO found there was no 
evidence of a chronic lung disease associated with in-service 
asbestos exposure, such as asbestosis or pleural plaques.  
The veteran was informed of the RO's decision later that 
month.  He did not appeal.  Thus, the January 2002 rating 
action became final. 38 C.F.R. § 20.302.

In a statement received by the RO in January 2004, the 
veteran sought to reopen his claim of entitlement to service 
connection for asbestos-related lung disease.  (See VA Form 
21-4138, Statement in Support of Claim, received by the RO in 
January 2004). 

The veteran can reopen his previously denied claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim." 38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies. 
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

When determining whether the veteran has submitted new and 
material evidence sufficient to reopen a claim, consideration 
must be given to all the evidence since the last final denial 
of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
the present case, the January 2002 rating decision was the 
last final denial of the veteran's claim for left lower 
lobotomy for hemoptysis due to bronchiectasis (claimed as 
asbestos-related disease).  Thus, the evidence to be reviewed 
for purposes of determining whether new and material evidence 
sufficient to reopen the aforementioned service connection 
claim has been received is the evidence that was associated 
with the record since January 2002. 

Since issuance of the RO's final January 2002 rating action, 
evidence added to the record includes, but is not limited to, 
a January 2005 statement, prepared by P. S., M. D., wherein 
he opined, "It is my opinion that his respiratory illness is 
more likely than not related to his history of asbestos 
exposure while in the service."  This new piece of evidence 
pertains to an unestablished element for the claim for 
service connection for left lower lobotomy for hemoptysis due 
to bronchiectasis (claimed as asbestos-related disease), 
namely a lung disorder that is related to in-service asbestos 
exposure.  The newly received evidence raises a reasonable 
possibility of substantiating the claim for service 
connection for left lower lobotomy for hemoptysis due to 
bronchiectasis (claimed as asbestos-related disease).  The 
newly received evidence is new and material, and the 
aforementioned service connection claim is reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.

ORDER

The claim for service connection for left lower lobotomy for 
hemoptysis due to bronchiectasis (claimed as asbestos-related 
disease), is reopened. 


REMAND

The veteran maintains that his current lung disorder is a 
result of having been exposed to asbestos while assigned to 
the USS KULA-GULF (CVE 108) from 1951 to 1954.  First, he 
contends that while serving as a Boatswain's Mate third (3rd) 
class, he slept on the top bunk, which was directly located 
under asbestos covered pipes.  Second, he maintains that he 
was exposed to asbestos while assigned as a deckhand/night 
watchman during recommissioning of ships at the Boston Navy 
Yard in 1951.  The veteran has specifically denied any post-
service asbestos exposure.  (See, VA Form 21-4138, accepted 
as veteran's Notice of Disagreement, and statement, prepared 
by P. S., M. D., both dated in January 2005).  

Service medical records reveal that the veteran was stationed 
aboard the USS KULA-GULF (CVE 108) in February 1951 and 
October 1953.  The veteran's service personnel records are 
not of record.  

Here, we have medical opinions that appear to link current 
lung problems to asbestos exposure.  What is not clearly 
shown is whether or not the veteran had asbestos exposure 
during service.

In October 2002, Dr. P.  gave the impression of "pulmonary 
fibrosis with a strong asbestos exposure history, which is 
consistent with the diagnosis of pulmonary asbestosis."  Dr. 
P.'s opinion was based, in part, on the veteran's history of 
having being exposed to asbestos while assigned as a 
deckhand/watchman during recommissioning of the USS KULA-GULF 
(CVA 108) at the Boston Navy Yard in 1951.  

Notwithstanding the foregoing, a review of the claims file 
does not reflect that any information as to whether the USS 
KULA-GULF (CVA 108), or other ships, were overhauled or 
underwent any type of yard work at the Boston Navy Yard in 
1951, and, if so, whether the type of overhaul/yard work 
performed would have exposed the crew, including 
deckhands/night watchmen such as the veteran, to asbestos.  

In a June 2004 VA electronic mail, a VA military records 
specialist concluded that the veteran's military occupational 
specialty (MOS), Boatswain's Mate (confirmed on the veteran's 
DD 214) "involved minimal exposure to asbestos."  It was 
noted that asbestos exposure would not be conceded based on 
the MOS alone. 

Regardless, in a January 2005 statement, the veteran's 
private doctor stated that the veteran was under his care for 
asbestosis and that it was his opinion that the veteran's 
respiratory illness is more likely than not related to his 
history of asbestos exposure while in the service.  Also, in 
June 2005, a VA examiner provided an opinion that indicated 
that if the veteran's history of sleeping under asbestos-
related pipes aboard the USS KULA-GULF could be 
substantiated, then it was at least as likely as not that he 
was exposed to asbestos during military service.    

Thus, the Board finds that additional development regarding 
the possibility of inservice exposure is indicated.

Accordingly, the case is REMANDED for the following action:

1.  Contact the service department or 
other appropriate source and request 
that it provide any information as to 
whether the USS KULA GULF (CVA 108), or 
any other ships, were being overhauled 
or underwent any type of yard work at 
the Boston Navy Yard in 1951, and, if 
so, whether the type of overhaul/yard 
work performed would have exposed the 
crew(s), including deckhands and night 
watchmen such as the veteran, to 
asbestos.  If the requested information 
can not be provided, documentation 
stating this fact must be associated 
with the claims file. 
    
2.  Obtain any military personnel records 
that might show the veteran's duty 
assignments or stations as they relate to 
possible exposure to asbestos.
    
3.  If, and only if, the evidence shows 
that the veteran was exposed to 
asbestos during service, whether as a 
Boatswain's Mate or whether by way of 
recommissioning of the USS KULA GULF 
(CVA 108), or other ships, in 1951, he 
should he be afforded a comprehensive 
VA examination by a pulmonary 
specialist experienced in assessing 
asbestos-related diseases.  The 
veteran's claims folder and a separate 
copy of this remand should be made 
available to the examiner, the receipt 
of which should be acknowledged in the 
examination report.  The veteran's 
history and examination findings must 
be reported in detail by the examiner.  
The examiner should specifically report 
all lung and asbestos-related 
disorders.  
    
The examiner should then provide an 
opinion as to whether the veteran has 
asbestosis or any other asbestos 
related lung disorder and, if so, 
whether it is as likely as not related 
to service, including any confirmed in-
service asbestos exposure.  In 
formulating the foregoing opinion, the 
examiner is requested to comment on the 
veteran's service medical records, 
October 2002 and January 2005 reports, 
prepared by P. S., M. D., June 2004 VA 
electronic mail, and June 2005 VA 
examiner's opinion.  All findings 
should be reported in detail, a 
complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be clearly set forth.

4.  The RO should then readjudicate the 
reopened claim for service connection for 
left lower lobectomy for hemoptysis due 
to bronchiectasis (claimed as asbestos-
related lung disease).  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board, however takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


